Citation Nr: 1217665	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-09 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967.

This matter comes to the Board of Veterans'' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The January 2010 statement of the case also included a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  However, on his substantive appeal (VA Form 9), the Veteran specifically indicated that he wished to only pursue his appeals regarding bilateral hearing loss disability and tinnitus.  Therefore, his claim of entitlement to service connection for PTSD is not before the Board.


FINDINGS OF FACT

1.  Hearing loss in the Veteran's right ear is not disabling for VA purposes.

2.  A left-ear hearing loss disability did not manifest in service or within one year of separation and is not related to any period of active duty.

3.  Tinnitus was not manifest during service and is not related to the Veteran's active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and an organic disease of the nervous system was not manifest to a compensable degree within one year of separation.  38 U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In this case, VCAA duty to notify was satisfied through a letter dated in March 2009, which was issued prior to the initial adjudication of the claims in August 2009. 

Next, VA has a duty to assist the appellant in the development of the claims. To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  The RO has obtained all service, private, and VA treatment records identified by the Veteran.  In addition, the Veteran was afforded a VA examination addressing the claims on appeal.  The adequacy of the examination will be discussed below.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Analysis

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one element will result in the denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2011). 

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection may be presumed for organic diseases of the nervous system, to include sensorineural hearing loss, which develop to a compensable degree within one year after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Entitlement to service connection for impaired hearing is subject to the requirements of 38 C.F.R. § 3.385 (2011), which provides the following: 

For the purpose of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

This regulation defines hearing loss disability for VA compensation purposes.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993) (rationale in promulgating section 3.385 in 1990 was "to establish criteria for the purpose of determining the levels at which hearing loss becomes disabling." Citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (quoting 55 Fed. Reg. 12348 -02 (1990))).

As an initial matter, the Board notes that the appellant has not alleged that the either of the claimed disabilities were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

The Veteran's September 1965 entrance examination report shows that, on audiological evaluation, pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
N/A
-5
LEFT
15
5
-10
N/A
5

He also had results of 15/15 bilaterally on a whispered voice test.

At that time, the Veteran denied any ear trouble.

There is an undated service audiogram of record.  The results are on a chart that has not been transcribed, but they clearly indicate that pure tone thresholds were 20 or less, bilaterally, at frequencies 500, 1000, 2000, 4000, and 6,000.

December 1965 treatment records show that the Veteran had a right tympanic membrane that revealed some bulging and dark red discoloration.  The impression was right otitis media.  It was noted later that month that the Veteran's ear felt better but still seemed plugged.  On examination, the physician could see the site of the rupture.  Edema and erythema were decreased.

The September 1967 separation examination report does not contain results of any hearing tests.  The Veteran's ears were noted to be normal.  He denied any history of ear trouble.

The Veteran's separation document (DD Form 214) shows that his specialty was radio operator, and he earned the sharpshooter badge.

On his February 2009 original claim, the Veteran indicated that his bilateral hearing loss disability and tinnitus started in 1967.

In April 2009, the Veteran underwent VA examination.  He complained of difficulty hearing in both ears with constant tinnitus, greater in the left than the right.  The onset was one to two years ago.  He reported noise exposure in service due to Howitzer fire.  He stated that he was assigned to the artillery unit without the use of hearing protection devices.  He denied occupational and recreational noise exposure.  He complained of constant tinnitus that began one to two years ago.  On audiological evaluation, pure tone thresholds were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
20
30
25
LEFT
40
30
35
55
35

On the Maryland CNC Word Test, the results were 94 percent in the right ear and 100 percent in the left ear.  The diagnosis was hearing that was not disabling on the right and mild to moderately severe sensorineural hearing loss on the left.  There was also constant tinnitus that was greater on the left.  The examiner opined that tinnitus was as likely as not a symptom associated with the hearing loss.

The examiner reviewed the in-service records and concluded that she could not resolve the issue without resorting to mere speculation, due to the lack of a hearing test at discharge.  There was no evidence documenting that hearing loss or tinnitus was incurred in or aggravated by service or that they manifested within one year of discharge.  Service medical records contained no evidence of complaints of hearing loss, and the Veteran reported that the onset of hearing loss and tinnitus to one to two years ago.  Furthermore, right ear hearing loss was not disabling for VA purposes.

In assessing the Veteran's claims, the Board notes that the Veteran is certainly competent to report that he experienced decreased hearing and ringing in his ears, as these are symptoms that are within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

However, the Veteran is not competent to assert that he has hearing loss that is disabling for VA purposes under 38 C.F.R. § 3.385, since this is information that can only be gleaned from an audiological evaluation, and the Veteran has not alleged that he does.  A review of the claims file shows that there is no competent evidence even suggesting that the Veteran has right ear hearing loss that is disabling.  The only audiological evaluations of record are those that the Veteran underwent during service and the one that he was afforded by VA in April 2009.  The Veteran has not identified any evidence that is not of record or any evidence that would contain information showing that he has disabling hearing loss in the right ear.  As such, all of the evidence of record establishes that the Veteran's right ear hearing loss is not disabling for VA purposes, and his claim must be denied on this basis.

With regard to the left ear and tinnitus, the results from the April 2009 VA examination show that he manifests disabling hearing in that ear.  38 C.F.R. § 3.385.  Furthermore, he reported tinnitus during that examination, and a veteran is competent to report such a disability.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, there is no competent evidence of record showing that left ear hearing loss or tinnitus is related to service.  First, as stated above, the Veteran is certainly competent to report as to his symptomatology and its history.  However, the Veteran's statements regarding the onset of his left ear hearing loss and tinnitus are inconsistent and contradictory.

In his February 2009 original claim, the Veteran reported that both disabilities began in 1967.  When he underwent VA examination in February 2009, he reported that both disabilities had their gradual onset one to two years ago.  Finally, in a March 2010 written statement, the Veteran indicated that it was hard for him to pinpoint when his hearing loss and tinnitus began, but it had been over many years.

Given these inconsistencies, the Board finds that the Veteran's statements do not indicate continuity of symptomatology of either left ear hearing loss or tinnitus since separation from service.  As such, the Board must turn to the question of whether either of these disabilities is otherwise related to service.

The Veteran has certainly asserted that his left ear hearing loss and tinnitus are related to service and stated in March 2010 that he had no occupational or recreational noise since separation.  While he was in communications in service, he was assigned to artillery units with eight-inch Howitzers, 155s, and 105s.  The Board finds the Veteran's description of in-service noise exposure to be competent and credible.  However, he is not competent to provide an opinion as to the etiology of his current complaints of hearing loss and tinnitus, since this is not lay-observable in the absence of credible evidence of continuity.  See Jandreau v. Nicholson, 492 F. 3d at 1376-77; Buchanan v. Nicholson, 451 F. 3d at 1337.

 The RO sought to obtain an opinion regarding the Veteran's left ear hearing loss and tinnitus in April 2009.  However, the examiner stated that, since there was no recorded audiological examination at separation, she could not provide an opinion on this matter without resorting to mere speculation.

The United States Court of Appeals for Veterans Claims (Court) has recently directed that: 

In general, it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion.  A bald statement that it would be speculative for the examiner to render an opinion as to etiology or diagnosis is fraught with ambiguity.  For example, it is not clear whether the examiner lacks the expertise to render such an opinion, or whether some additional testing or information is needed, and possibly available, that would permit such an opinion, either of which would render the opinion inadequate for resolving the claim.  See Daves supra; Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991).

Thus, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, the Secretary must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010).

In this case, the examiner made it clear that the reason that an opinion could not be provided is that there was no record of any audiological evaluation at the Veteran's separation from service.  This is a fact that cannot be changed such that this or any other examiner could render a conclusive opinion.  There is no evidence that an audiological evaluation was conducted at the Veteran's separation or any evidence that there are service records missing from the claims file.  Therefore, the Board finds that this opinion, while speculative, is adequate, because it represents the limits of the pertinent evidence that can be obtained regarding this claims and the most current medical knowledge.

As such, in the absence of left ear hearing loss manifested to a compensable degree within one year of separation, or a relationship between the Veteran's current complaints of left ear hearing loss or tinnitus and his service, the evidence preponderates against the Veteran's claims, and they must be denied. 

After a review of the record, the Board concludes that the preponderance of the evidence is against a finding that service connection is warranted for bilateral hearing loss disability and tinnitus.  As such, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for bilateral hearing loss disability is denied.

Service connection for tinnitus is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


